UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 To Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2013 AETRIUM incORPORATED (Exact name of registrant as specified in its charter) Minnesota 0-22166 41-1439182 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2350 Helen Street North St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 770-2000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On August 1, 2013, Aetrium Incorporated (“Aetrium”) filed with the Securities and Exchange Commission a Current Report on Form 8-K (the “Initial Form 8-K”) reporting under Item 2.01 Aetrium’s sale of assets related to its reliability test equipment business (the “Transferred Business”) to Cascade Microtech, Inc. (“Cascade”) pursuant to an Asset Purchase Agreement dated July 31, 2013 (the “Asset Purchase Agreement”). The Asset Purchase Agreement was included as an exhibit to the Initial Form 8-K. The Initial Form 8-K is hereby amended to include the pro forma financial information required by Item 9.01(b) relating to Aetrium’s sale of assets. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (b) Pro Forma Financial Information. Aetrium Incorporated Report Regarding Pro Forma Condensed Financial Statements (Unaudited) The Asset Purchase Agreement executed on July 31, 2013 provided for the following: ●
